Citation Nr: 1037648	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  97-31 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. § 
1151 for a right below-the-knee amputation.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied the 
claim for entitlement to benefits under 38 U.S.C.A. § 1151 for a 
right below the knee amputation.  In May 2004, the Veteran 
testified at a videoconference hearing.  He was later notified by 
letter that the judge who conducted the May 2004 hearing had 
retired and he was consequently offered another Board hearing.  
The Veteran accepted the offer and attended a Travel Board 
hearing in September 2007 conducted by the undersigned Veterans 
Law Judge. 

In January 2000 and May 2002, the Board issued decisions, denying 
the claim for entitlement to benefits under 38 U.S.C.A. § 1151 
for a right below-the-knee amputation.  The Veteran appealed both 
of the Board's decisions to the United States Court of Appeals 
for Veterans Claims (Court).  Both appeals were remanded to the 
Board by the Court, as a result of the Veterans Claims Assistance 
Act of 2000 (VCAA), a law enacted during the pendency the 
Veteran's first appeal.  In October 2003 and March 2007, the 
Board remanded the Veteran's case to the RO for compliance with 
procedural requirements.  The October 2003 remand required the RO 
to comply with provisions of the VCAA, and March 2007 remand was 
to afford the Veteran a Travel Board hearing he had requested, 
and for the RO to fully comply with the orders in the prior Board 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In January 2008, the Board issued a decision, denying the claim 
for entitlement to benefits under 38 U.S.C.A. § 1151 for a right 
below the knee amputation.  The Veteran appealed that Board 
decision to the Court.  In January 2008, the Court issued a 
memorandum decision, finding that the Board did not provided an 
adequate statement of the reasons and bases for concluding that a 
1985 bypass surgery was performed correctly.  The Court then 
vacated and remanded that portion of the Board's January 2008 
decision for readjudication consistent with the memorandum 
decision, and affirmed the remainder of the Board's January 2008 
decision.


FINDING OF FACT

The Veteran's right below-the-knee amputation is not the result 
of VA medical treatment.


CONCLUSION OF LAW

The Veteran's right below-the-knee amputation is not a qualifying 
additional disability under the provisions of 38 U.S.C.A. § 1151.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the burden 
of proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, the United 
States Supreme Court (Supreme Court) has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of a 
decision of the Board, a court shall take due account of the rule 
of prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2003 that fully addressed 
the notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  The Board 
acknowledges that the notice provided to the Veteran with respect 
to this case did not include information regarding disability 
rating(s) and effective date(s) as mandated by the holding in 
Dingess v. Nicholson, supra.  However, for the reasons stated 
below, the preponderance of the evidence is against his claim for 
compensation under 38 U.S.C.A. § 1151, and it must be denied.  As 
such, no disability rating and/or effective date is to be 
assigned or even considered in this case.  Consequently, the 
Board concludes that the Veteran has not been prejudiced by this 
lack of notification regarding the holding in Dingess.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not arise 
in this case.  See Sanders v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The Veteran's VA and 
private treatment records have been obtained to the extent 
available.  Additionally, the Board requested and obtained 
opinions from two medical experts as to the Veteran's claim.  The 
Board finds that these opinions are adequate.  The opinions 
included a review of the claims folder, as well as opinions, 
which were supported in the record.  These medical opinion 
reports are therefore deemed adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  The Board 
notes that in a letter dated in August 2010, the Veteran's 
representative requested that this matter either be remanded to 
the RO to afford the Veteran an examination or be sent for 
another independent medical expert (IME) opinion.  As will be 
explained more fully below, the Board finds that an additional 
medical examination and/or opinion is not necessary in this 
matter.  It appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The United States 
Court of Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

II. Factual Background

A copy of a November 1985 consent form, signed by the Veteran, 
expressly stated that the surgical procedure he was about to 
have, the thromboendarterectomy, would involve placement of a 
bypass graft from the femoral artery in his thigh to either the 
popliteal artery near his knee or the tibial artery in his lower 
leg.

VA treatment records show that in November 1985, the Veteran was 
seen for complaints of pain and discoloration of the fifth toe on 
the right foot for the past week.  He was admitted to the 
hospital on November 7, 1985 and an arteriogram showed complete 
occlusion of the right superficial artery.  He was taken to the 
operating room on November 14, 1985 and underwent a 
thromboendarterectomy of the right common femoral artery, and a 
bypass from the right common femoral artery to the popliteal 
artery using a saphenous vein graft.  The procedure was performed 
at a VAMC.  In December 1985, the Veteran received treatment at a 
VA outpatient medical facility for an infection at the site of 
his surgical incision, and the infection was brought under 
control.

In July 1987, the Veteran was hospitalized at a VAMC due to a 
myocardial infarction.  His medical records from that 
hospitalization show that he had a history of peripheral vascular 
disease and a right femoral bypass in 1985.  No complaints or 
findings were reported concerning his legs.

Medical records from the Veteran's VA hospitalization in July and 
August 1988 for an episode of chest pain show that his 
extremities had intact pulses and no edema.  He was advised at 
that time that it was imperative that he stop smoking because of 
his known coronary artery disease.

In November 1990, the Veteran was hospitalized at a VAMC with 
complaints of continuous pain in his foot and calf.  The records 
indicate that he had peripheral vascular disease with severe 
ischemic rest pain in the right foot.  As a result of his 
disease, the Veteran's right leg was amputated below the knee.  
Noted in the Veteran's VA medical records dated in October and 
November 1991 is his strong family history of atherosclerotic 
occlusive disease and peripheral vascular disease.

In his claim filed in January 1997, the Veteran asserted that the 
1990 amputation of his leg was due to improper VA medical care at 
the time of his 1985 femoral bypass surgery.  The Veteran claimed 
that he was told before the 1985 operation that he would have a 
small cut measuring 2 to 4 inches in the upper part of his leg, 
but that when he awakened after the surgery, he found he had been 
cut from the upper part of his leg down to halfway below his 
knee.  The Veteran has repeated his assertions in support of his 
claim at hearings before the Board held in 2004 and in 2007.

In a letter dated in 2005, the Veteran's former wife, who was 
married to the Veteran at the time of his 1985 surgery, stated 
that the Veteran went back to the VA hospital every four months 
after the 1985 surgery to have pressure tests.  She stated that 
ever since the surgery, the Veteran had problems walking and with 
his leg.

The Board initially acknowledges that the Veteran is competent to 
give evidence about what he experienced; for example, he is 
competent to discuss his hospitalization experiences and current 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Likewise, the Veteran's former wife is competent to provide her 
recollections of the Veteran's 1985 surgery and his subsequent 
medical care.  Neither the Veteran nor his former wife, however, 
is competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because neither has the requisite medical knowledge, expertise, 
or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).  The Board must proceed to 
analyze the medical evidence of record concerning any possible 
causal relationship between the Veteran's 1985 surgery at the VA 
medical center and his 1990 right leg amputation.

The November 2001 medical opinion was by a vascular surgeon at a 
VA facility, obtained pursuant to a Veterans Health 
Administration (VHA) directive.  In the November 2001 VHA 
opinion, the vascular surgeon concluded that:

In summary, my final opinion is that it is extremely 
unlikely that the right below the [knee] amputation 
had anything to do with the veteran's 1985 bypass 
surgery, but was a direct result of his 
noncompliance with smok[ing]-cessation 
recommendations, and possibly his genetic 
predisposition, resulting in progression of 
atherosclerosis.  On the contrary, the 1985 bypass 
surgery was a success, achieving initial limb 
salvage, and a long-term symptom free survival.  It 
would probably stay open had it not been for the 
development of atherosclerotic stenosis of his 
common iliac artery, blocking inflow to the graft.

The February 2006 IME opinion was by a Professor of Clinical 
Surgery, Associate Director, Vascular Surgery, at a Medical 
College.  In February 2006, the IME opined that:

The first operation was both appropriate and 
complete and has no relation to his further medical 
problems occurring in 1990 onward.  [The Veteran] 
has clearly what we call as (sic) premature 
atherosclerosis - hardening and occlusion of 
arteries at [an] early age.  In most people the 
disease (PVD) manifests at age sixty-five or above.  
The fact this occurred at age 40 in this patient 
indicates most likely [a] genetic predisposition as 
evidenced by the family history of cardiovascular 
disease in his parents and siblings in their early 
forty's (sic).  Further there is [a] history of 
heavy smoking for altleast (sic) twenty + years, 
which by itself is [a] risk factor for PVD.  
Atherosclerosis is a progressive disease and over 
the years involves more arteries.  This is evidenced 
by documentation of iliac artery stenosis as well as 
popliteal artery occlusion in [the] angiogram in 
1990.  This is the natural history of PVD and is not 
causally related to the first bypass performed in 
1985. 

With regard to [the Veteran's] contention that he 
was told of a small operation with short incision, 
it is hard to conceive why anyone would tell him 
that.  The angiogram clearly revealed occlusion of 
the superficial femoral artery which is the artery 
in the entire length of the thigh and reconstitution 
of (sic) popliteal artery above [the] knee.  This 
indicates that a bypass had to be performed from the 
groin to the knee level.  There is a consent form 
which [the Veteran] has signed which has [a] very 
detailed description of what the operation would 
entail and the options of graft material . . . .  As 
you can see, there is no evidence to implicate the 
original operation for the sequence of events that 
occurred five years later.  The first operation was 
both appropriate and complete and complies with the 
standard of care.

The October 2009 Court memorandum decision noted the Veteran's 
argument that the Board erred by failing to adjudicate a theory 
of entitlement that he reasonably raised when he asserted he 
suffered an injury as a result of medical treatment because his 
1985 bypass surgery used more vein than necessary.  The Court 
found that because the Board acknowledged that the Veteran made 
an issue as to the length of his 1985 incision, and because the 
Board referenced two Board hearings at which he explicitly raised 
the disputed argument, the Board considered this theory of 
entitlement to have been raised.  Having found that the Veteran's 
theory was before the Board, the next question was whether the 
Board provided an adequate statement of reasons or bases for 
denying entitlement to benefits pursuant to this theory.  The 
Court noted the Board did not explicitly find that the 1985 
surgery was intended to only remove a short section of artery for 
the bypass, and that the Board also failed to explain how the 
consent form, which was silent as to the scope of the amount of 
vein to be removed, refutes the Veteran's claim that the surgery 
should have involved a four-inch incision at most.  The Board's 
finding that the Veteran signed a consent form was found 
insufficient by the Court to establish that the 1985 bypass 
surgery was performed correctly.  The Court held that the Board 
failed to provide a sufficient statement of its reasons or bases 
for dismissing the Veteran's theory that an incorrectly performed 
surgery caused his 1990 amputation.  The Court also noted that 
the Board could rely on the February 2006 private examiner's 
opinion that it was "hard to conceive" that the Veteran would 
have been told that the surgery would have involved a minor 
incision.  

III. Analysis

Claims for VA benefits filed under 38 U.S.C.A. § 1151 before 
October 1, 1997, as the veteran's was in this case, are subject 
to the regulatory provisions of 38 C.F.R. 3.358 (2007). That 
regulation precludes compensation where a disability (1) is not 
causally related to VA hospitalization or medical or surgical 
treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is the 
continuance or natural progress of diseases or injuries for which 
VA hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of the 
VA hospitalization or medical or surgical treatment. Where a 
causal connection exists, there is no willful misconduct, and the 
additional disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as if 
service connected.

The Veteran contends that there is a causal relationship between 
his 1985 femoral bypass surgery performed at a VA medical center 
(VAMC) and his 1990 right below-the-knee amputation.

In 2001 and again in 2006, the Board requested and received 
expert medical opinions to aid the Board in making an appropriate 
decision regarding the Veteran's claim.  See 38 C.F.R. § 
20.901(d); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The 
Board finds these opinions to be probative as to the issue of 
whether the 1985 VA surgery caused the 1990 right below-the-knee 
amputation.  In that regard, the Board notes that it is clear 
that the medical experts in 2001 and 2006 reviewed the Veteran's 
records and used definitive language in rendering opinions with 
supporting rationale.  Additionally, the Veteran has not 
submitted any competent medical evidence to the contrary.  At no 
time since filing his claim in 1997 has the Veteran presented any 
competent medical evidence to support his assertion that his 1985 
VA medical treatment caused the 1990 amputation of his right leg.  
Rather, the competent medical evidence of record shows that the 
Veteran's circulatory function in his right leg was improved for 
several years following the 1985 endarterectomy and femoral 
bypass procedures.  His ongoing cigarette smoking and genetic 
pre-disposition were implicated throughout the medical evidence 
as causes of the development of additional right lower extremity 
problems leading to the 1990 amputation.

At the Travel Board hearing conducted in September 2007, the 
Veteran explicitly testified that he was not pursuing a claim for 
any error related to his 1990 amputation.  Rather, he reiterated 
his claim that errors made in his 1985 surgery caused his 
subsequent problems with his right leg and its eventual 
amputation in 1990.  In that regard, and as specified in the 
Court's memorandum decision, the Veteran has argued that the 
incorrectly performed surgery in 1985 caused his 1990 amputation, 
and specifically claimed that the 1985 bypass surgery was 
incorrectly performed because the surgeon used more vein than 
necessary and used more vein than the Veteran had been advised of 
prior to the surgery.  Thus, the Board will consider this theory 
of entitlement as proposed by the Veteran.  Turning to the 
medical evidence of record, the Board notes that in the February 
2006 IME opinion, the physician specifically addressed the 
Veteran's contention that he was told that the operation in 1985 
would only involve a short incision, and opined that it was 
"hard to conceive why anyone would tell him that".  The 
physician explained that the angiogram clearly revealed occlusion 
of the superficial femoral artery, which he explained as the 
artery in the entire length of the thigh.  The physician 
essentially concluded that these factors indicated that a bypass 
had to be performed from the groin to the knee level.  Thus, the 
Board finds that the February 2006 IME opinion is probative and 
persuasive, and essentially concludes that the 1985 bypass 
surgery and graft were not incorrectly performed and could not 
have involved a "short incision" as contended by the Veteran.  
Thus, the competent medical evidence of record does not support 
the Veteran's theory that an incorrectly performed surgery in 
1985 caused his 1990 amputation, or that the 1985 bypass surgery 
used more of his vein than necessary.  

The Board acknowledges that in a letter dated in August 2010, the 
Veteran's representative's August 2010 requested that this matter 
either be remanded to the RO to afford the Veteran an examination 
or be sent for another independent medical opinion.  However, the 
Board finds that neither a VA examination nor another IME is 
necessary in order for the Board to render a decision in this 
matter.  The Veteran's representative argues that no medical 
document in the record plainly states the size of the occlusion 
in the Veteran's femoral artery, how much of the saphenous vein 
was medically necessary to bypass it, or the size of the incision 
necessary to perform the procedure.  The representative concludes 
that, " therefore, there is no convincing medical evidence 
contradicting the accounts of [the Veteran] and his former wife 
regarding what they were told by the VA doctors prior to his 
bypass surgery."  The representative further concluded that, 
"it is clear that [the Veteran] provided his consent to surgery 
that would involve an incision of two-to-three inches in length 
in order to bypass what he was told was a one-inch occlusion in 
his right femoral artery.  The representative also claimed that 
there was no evidence of record which explained whether the VA 
doctors in 1985 used more saphenous vein than was necessary to 
perform the bypass surgery.  

In response to the representative's contentions, the Board finds 
that all of the issues raised by the Veteran's representative in 
the August 2010 letter have been adequately addressed by the 
competent medical evidence already of record.  In that regard, 
the Board notes that the February 2006 IME reviewed the Veteran's 
claims folder, and addressed the size of the occlusion in the 
femoral artery as well as the size of the bypass necessary, from 
the groin to the knee level.  Additionally, as explained above, 
the February 2006 IME addressed the claim as to the size of the 
incision necessary.  Likewise, a prior VA treatment record showed 
that the arteriogram conducted in November 1985 revealed complete 
occlusion of the right superficial artery.  While the Veteran's 
representative claims that there is no convincing medical 
evidence to contradict the Veteran's account of what he claims he 
was told by his doctor prior to the 1985 surgery, the Board finds 
this argument without merit.  While the February 2006 IME cannot 
have (and need not have) direct knowledge of what the Veteran's 
doctors told him prior to the 1985 surgery, the February 2006 IME 
can (and did) review the record and provide opinions, based on 
the facts and sound medical principles, as to:  the size of the 
occlusion and the size of the incision needed to bypass the 
occlusion;  whether the Veteran had additionally disability as a 
result of the 1985 surgery; whether the right below-the-knee 
amputation resulted from the 1985 surgery; and whether the 1985 
surgery was correctly performed.  Thus, the Board finds that 
additional medical opinions need not be obtained in this matter.  

After reviewing the record, the Board finds that the 
preponderance of the evidence of record is contrary to the 
Veteran's claim that his 1990 right below-the-knee amputation was 
an additional disability resulting from the 1985 surgery.  The 
competent medical evidence of record is against finding a causal 
connection between the 1990 amputation of the veteran's right leg 
and his 1985 surgery performed at a VA medical center.  The 
Veteran's right below-the-knee amputation is not, therefore, a 
qualifying additional disability under the provisions of 
38 U.S.C.A. § 1151.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 
3.358.

Based on a thorough review and consideration of all the evidence 
of record, and in particular the opinions from the two medical 
experts, the Board concludes that the Veteran is not entitled to 
compensation under the provisions of 38 U.S.C. § 1151 for his 
right below-the-knee amputation.  For the reasons and bases 
discussed above, a reasonable doubt does not exist regarding the 
Veteran's claim.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim for 
compensation under the provisions of 38 U.S.C. § 1151, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. § 
1151 for a right below-the-knee amputation is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


